        Case 1:18-cv-00599-AWI-SAB Document 31 Filed 10/30/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    NICHOLAS ESTRADA,                                 )   Case No.: 1:18-cv-00599-AWI-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER DISCHARGING ORDER TO SHOW
10            v.                                           CAUSE
                                                       )
11                                                     )   (ECF Nos. 29, 30)
     CALIFORNIA CORRECTIONAL
                                                       )
12   INSTITUTION, et al.,
                                                       )
                                                       )
13                    Defendants.                      )
14
15            Plaintiff Nicholas Estrada is appearing pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17            On October 14, 2020, the Court ordered Plaintiff to show cause why the action should not be
18   dismissed for his failure to appear at the scheduled settlement conference. (ECF No. 29.)
19            On October 29, 2020, Plaintiff filed a response to the order to show cause indicating that he
20   had his parole revoked and is currently in the Los Angeles County Jail. (ECF No. 30.)
21            On the basis of good cause, it is HEREBY ORDERED that the order to show cause issued
22   October 14, 2020 is discharged.
23
24   IT IS SO ORDERED.
25
     Dated:        October 30, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE
27
28

                                                           1
